       Case 2:18-cr-00365-JNP-BCW Document 91 Filed 10/09/18 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


UNITED STATES OF AMERICA,

                       Plaintiff,                   ORDER DENYING DEFENDANT’S
v.                                                MOTION FOR REVIEW OF DETENTION

LEV ASLAN DERMEN,                                              Case No. 2:18-cr-365

                       Defendant.                          District Judge Jill N. Parrish




       Defendant Lev Aslan Dermen was arrested in Los Angeles pursuant to a warrant on

August 23, 2018. The government moved for Mr. Dermen to be detained pending trial, and on

August 28, 2018 Magistrate Judge Standish of the Central District of California conducted a

detention hearing at which she granted the government’s motion. (See Federal Rule of Criminal

Procedure 5 documents at ECF No. 45). At the conclusion of that hearing, Magistrate Judge

Standish ruled that the government had met its burden of proving by a preponderance of the

evidence that no condition or combination of conditions can reasonably assure Mr. Dermen’s

appearance at trial.

       On September 24, 2018, Mr. Dermen moved this court to review that determination, and

the court held a hearing on that motion on October 3, 2018. On the basis of evidence taken and

arguments presented at that hearing and the hearing before Magistrate Judge Standish, the

memoranda and exhibits submitted to this court, and a review of relevant law, the court finds that

the government has met its burden to prove that there is no combination of conditions of release

that will reasonably assure the appearance of the defendant.
         Case 2:18-cr-00365-JNP-BCW Document 91 Filed 10/09/18 Page 2 of 9



                                      I.      LEGAL STANDARD

      A. STANDARD OF REVIEW

           The court considers defendant’s motion for a review of the magistrate judge’s detention

order under 28 U.S.C. § 3145(b) and DUCrimR 57-16(a)(1).1 Accordingly, the court conducts a

de novo review of the government’s request for detention without deference to the magistrate

judge’s findings or conclusions.2

      B. STANDARD FOR THE RELEASE OR DETENTION OF A DEFENDANT PENDING TRIAL

           When, as here, a case involves a serious risk that a defendant will flee or “attempt to

obstruct justice, or threaten, injure, or intimidate a prospective witness[,]” a court should hold a

hearing to determine whether there are conditions of release that will reasonably assure the

defendant’s appearance at trial. In making this determination, a court is to consider the following

factors:

           (1) the nature and circumstances of the offense[s] charged . . . ;
           (2) the weight of the evidence against the person;
           (3) the history and characteristics of the person, including—
                   (A) the person’s character, physical and mental condition, family
                   ties, employment, financial resources, length of residence in the
                   community, community ties, past conduct, history relating to drug
                   or alcohol abuse, criminal history, and record concerning
                   appearance at court proceedings; and
                   (B) whether, at the time of the current offense or arrest, the person
                   was on probation, on parole, or on other release pending trial,
                   sentencing, appeal, or completion of sentence for an offense under
                   Federal, State, or local law; and
           (4) the nature and seriousness of the danger to any person or the community that
           would be posed by the person’s release.3


1
  “Any party is entitled to seek review of a magistrate judge’s order releasing or detaining a
defendant. . . . .”
2
  DUCrimR 57-16(a)(1) (providing for de novo review of detention orders); see also United
States v. Cisneros, 328 F.3d 610, 616 n.1 (10th Cir. 2003) (holding that district court’s review
under subsection (a) of §3145 is de novo).
3
    18 U.S.C. § 3142(g).

                                                   2
         Case 2:18-cr-00365-JNP-BCW Document 91 Filed 10/09/18 Page 3 of 9



         To obtain detention, the government must establish either (1) that the defendant poses a

“serious risk of flight,” which must be proved by a preponderance of the evidence; or (2) that the

defendant presents a danger to the community, which must be proved by clear and convincing

evidence.4

                                         II.    ANALYSIS

         First, the court considers the nature and circumstances of the offense charged. Mr.

Dermen is charged with four counts of concealing proceeds of a scheme he is alleged to have

known to be fraudulent, in violation of 18 U.S.C. § 1956(a)(1)(B)(i). The indictment alleges that

the underlying scheme attempted to defraud the United States of $1.1 billion—of which $511

million was successfully obtained from the Treasury. These are very serious offenses. The

government represents that, if convicted, Mr. Dermen’s base offense level under the sentencing

guidelines would suggest a life prison sentence. The court declines to rely on this calculation in

the absence of a more fulsome analysis. But it notes that each violation of § 1956(a)(1)(B)(i)

carries with it a statutory maximum of 20-years imprisonment.

         Second, the court considers the weight of the evidence. Mr. Dermen points out that the

law directs district courts to accord this factor minimal import because heavy reliance on the

weight of the evidence could amount to an inappropriate preliminary determination of guilt.

(ECF No. 79 at 45). The court agrees, and finds that this factor does not bear heavily on Mr.

Dermen’s detention. Nevertheless, the court finds that Mr. Dermen, despite being the putative

purchaser of fuel from Washakie Renewable Energy, received a $1.3 million wire transfer from

that entity. Perhaps the defendant will provide evidence of a straightforward business purpose for

this payment at trial. To the limited extent the court considers the weight of the evidence in the


4
    Cisneros, 328 F.3d at 616.

                                                3
          Case 2:18-cr-00365-JNP-BCW Document 91 Filed 10/09/18 Page 4 of 9



detention analysis, however, it finds that this payment serves as relatively strong evidence that

Mr. Dermen was being compensated for participating in—and therefore had knowledge of— the

underlying fraud.

          Third, the court considers the history and characteristics of Mr. Dermen. At an all-day

hearing on this motion, the government—through evidentiary proffers and an hours-long

examination of Special Agent Tyler Hatcher—established the following facts relevant to this

factor.

                In December of 2017, Mr. Dermen entered and exited the United States without
                 creating any record of this travel with Customs and Border Protection.
                Mr. Dermen has ready access to and regularly travels via private aircraft.
                Mr. Dermen legally changed his name in 2017 from Levon Termendzhyan to Lev
                 Aslan Dermen.5
                Turkey is not presently honoring its extradition agreement with the United States.
                Since 2013, Mr. Dermen has spent 85 weeks in Turkey.
                Mr. Dermen owns a yacht and a home in Istanbul.
                Mr. Dermen or entities under his control have sent upwards of $35 million to
                 Turkish bank accounts.

          Most alarming in this list is the uncontroverted fact that Mr. Dermen—during a trip to

Turkey that extended from August 11, 20176 to January 31, 2018—temporarily returned to the

United States to attend a deposition on December 8, 2017. His brief presence in the United States


5
  The government suggests that the defendant’s name change was a conscious attempt to assume
a more Turkish-sounding name pursuant to his plan to flee to Turkey in the event that “things got
hot.” Mr. Dermen responds that he merely wanted to shed his Armenian surname.
6
  Although Mr. Dermen used private aircraft to fly to Turkey one day after the execution of a
state court search warrant stemming from an unrelated joint state-federal criminal investigation,
the court does not believe that the evidence surrounding this flight is sufficient to support a
finding that Mr. Dermen “fled” the country in response to that warrant, as the government
suggests. Neither does the court believe Mr. Dermen eagerly returned to Los Angeles in January
of 2018 in the face of what he believed were impending charges from the investigation that
produced that warrant, as the defense suggests. The court finds that it is more likely than not that
Mr. Dermen was unaware of the degree of criminal exposure he was facing from this
investigation—which the court finds was, in fact, unrelated to the state-federal investigation—
until his arrest following the return of this indictment.

                                                 4
      Case 2:18-cr-00365-JNP-BCW Document 91 Filed 10/09/18 Page 5 of 9



apparently went entirely undetected by Customs and Border Protection. The defendant’s

demonstrated ability to enter and exit the United States without detection in combination with his

access to private aircraft is a cause of serious concern. Further, aside from defense counsel’s

representation that the notion of Turkey declining to extradite Mr. Dermen was “laughable,” Mr.

Dermen made no attempt to proffer evidence that undermines the government’s evidence that the

President of Turkey has publicly committed not to honor the United States’ extradition requests.7

The court further found Special Agent Hatcher credible when he testified that multiple witnesses

had informed the government that Mr. Dermen intends to flee to Turkey precisely because of the

obstacles the government would face in extraditing him or his assets.

       Defense counsel has repeatedly and vociferously argued that the government is woefully

ignorant8 of the troubled history of Turkish-Armenian relations when it urges the court to draw

inferences from Mr. Dermen’s recent name change. But in all of those arguments—most of

which only tangentially referred to the defendant’s motivation for the name change—the court

did not hear a single reason why Mr. Derman’s name change would serve his interests in the

United States. Mr. Dermen apparently lived in Los Angeles (or Yakima, Washington) for over

35 years without experiencing anti-Armenian prejudice sufficient to precipitate a name change.

While the court is far from certain that the name change was part of a concerted plot to flee to

Turkey, the inference is inescapable that the only reason Mr. Dermen renounced his Armenian

surname in 2017 was to improve his experience in Turkey. Mr. Dermen admits as much in his

memorandum to the court, though he claims he expected to reap the social benefits of his non-

7
  Mr. Dermen also failed to rebut the government’s assertion that he conspired with a corrupt
Department of Homeland Security official to ensure that Mr. Dermen’s business associate would
be permitted entrance into the United States despite being barred from the country due to a
criminal record and an outstanding arrest warrant.
8
  In the detention hearing before Magistrate Judge Standish, defense counsel decried the
government’s “cultural insensitivity” in making this argument.

                                                5
       Case 2:18-cr-00365-JNP-BCW Document 91 Filed 10/09/18 Page 6 of 9



Armenian name only in the context of his frequent Turkish travels, not as part of a plan to live

there in perpetuity.

       Mr. Dermen’s prolific Turkish traveling is another source of the court’s concern. The

court need not conclude that Mr. Dermen has established residency in Istanbul to find that the

considerable amount of time he has spent in that country is relevant to his risk of flight. From his

production of a document that purports to prove that no immovable property is held in Turkey

under the name Levon Termendzhyan, Mr. Dermen appears to suggest that he does not own real

property in that country. But he has not affirmatively represented—either in his memorandum or

during the detention hearing—that he is not the beneficial owner of real property in Turkey.

       That omission is notable in light of other evidence proffered by the government. Special

Agent Hatcher testified that since 2013, Mr. Dermen has spent a total of 85 weeks in Turkey. It

is, of course, possible that Mr. Dermen stayed in hotels or with friends during these trips.

Perhaps he stayed on his yacht in Istanbul. But given Special Agent Hatcher’s credible testimony

that his investigation has produced multiple witnesses who claim to have visited or stayed

overnight at a palatial Turkish residence held out by Mr. Dermen as his own, the court does not

credit his quasi-denial that he owns real property in that country.

       Moreover, Mr. Dermen or entities under his control have directed millions of dollars to

Turkey. And by his own admission, Mr. Dermen has at least once purchased real property in his

name to obscure the identity of the beneficial owner. (ECF No. 79 at 6–7). The court does not

impute any unlawful purpose to that transaction at this preliminary stage, but simply notes that it

is an ownership structure with which the defendant is familiar. Indeed, Special Agent Hatcher

credibly testified that much of Mr. Dermen’s American portfolio is held by nominee owners. The




                                                 6
      Case 2:18-cr-00365-JNP-BCW Document 91 Filed 10/09/18 Page 7 of 9



court has no reason to believe that Mr. Dermen deviated from this practice in the placement of

his Turkish investments.

       Finally, although evidentiary standards are relaxed in pretrial proceedings, the court will

not make decisions on the basis of defense counsel’s personal vouching for his client’s

appearance at trial. Even if the court considered counsel’s arguments as evidence, his assertion

that Mr. Dermen has always complied with court directives in the past is belied by his behavior

in the present case. The evidence is uncontroverted that, despite a warrant for its seizure, Mr.

Dermen has failed to surrender the Bugatti Veyron, a vehicle alleged to have been purchased for

Mr. Dermen with $1.8 million in proceeds obtained from the United States by fraudulent means.

       Mr. Dermen submits that a high-value bail package combined with around-the-clock

supervision by a private security firm’s armed personnel can reasonably assure his appearance at

trial. The court agrees with other courts to have considered the matter, which have concluded

that it is doubtful that the Bail Reform Act contemplates an elaborate and expensive replication

of pretrial detention at a defendant’s home as a “condition” of release. See United States v.

Tajideen, No. 17-46, 2018 WL 1342475, *6 (D.D.C. Mar. 15, 2018); United States v. Zarrab, 15

CR 867, 2016 WL 3681423, at *10 (S.D.N.Y. June 16, 2016); United States v. Valerio, 9 F.

Supp. 3d 283, 293–94 (E.D.N.Y. 2014).

       Beyond the questionable legal authority for such an arrangement, the logistics of private

detention appear highly problematic. For example, Mr. Dermen submits that “Guidepost is

agreeable to use of [sic] physical force if needed for any purpose[.]” (ECF No. 83 at 3). Far from

providing the court with certainty, this proposal raises a slew of issues with which the court is

not equipped to engage. The court declines defendant’s invitation to deputize a private security

firm and subsequently supervise its operations, up to and including the use of force by that firm’s



                                                7
       Case 2:18-cr-00365-JNP-BCW Document 91 Filed 10/09/18 Page 8 of 9



personnel. If Mr. Dermen’s risk of flight can be constrained only by constant supervision by

private security personnel that are “agreeable to use of [sic] physical force[,]” the court finds that

the appropriate means to accomplish that is pretrial detention. See Valerio, 9 F. Supp. 3d at 295

(“What more compelling case for an order of detention is there than a case in which only an

armed guard and the threat of deadly force is sufficient to assure the defendant’s appearance?”

(quoting United States v. Colorado-Cebado, No. A-13-CR-458, 2013 WL 5852621, at *6 (W.D.

Tex. Oct. 30, 2013)).

       Mr. Dermen submits that his family is willing to pledge as security “real property totaling

upwards of 10 million” to assure his appearance at trial. (ECF No. 79 at 46). But this amount is

dwarfed by the $35 million in wire transfers Mr. Dermen or entities under his control sent to

Turkish bank accounts. Mr. Dermen responds that those wire transfers were merely transactions

returning funds to a Turkish investor who had decided to exit the investment holding company,

SBK Holdings USA. Without more information about the ownership of the various Turkish bank

accounts, the court cannot rely on that representation. Those wire transfers originated from the

same bank account that Mr. Dermen used to purchase a gas station for Noil Energy,9 so the court

has no way of discerning which wire transfers should be allocated to Mr. Dermen and which

were initiated on behalf of his Turkish investor. (See Government Exs. 9, 10, 11).

       The court finds that Mr. Dermen has both the motive and ability to exit the United States

without detection and abscond to a country that presently refuses to extradite to the United

States. The court further finds that the government has proved by a preponderance of the

evidence that no condition or combination of conditions will reasonably assure Mr. Dermen’s


9
  The court expresses skepticism regarding the $6 million valuation that Mr. Dermen’s family
assigned to the Cactus Road station as part of his bail proposal in light of the evidence
suggesting that it was purchased with a $3 million transfer from the SBK Holdings account.

                                                  8
      Case 2:18-cr-00365-JNP-BCW Document 91 Filed 10/09/18 Page 9 of 9



appearance at trial. Because of this finding, the court need not analyze whether Mr. Dermen

poses a danger to the community.10

                                        III.       ORDER

       It is ORDERED that Mr. Dermen’s Motion for Review of Detention by District Judge,

(ECF No. 64), is DENIED. Defendant is ordered detained pending trial.



Signed October 9, 2018

                                           BY THE COURT




                                           ______________________________
                                           Jill N. Parrish
                                           United States District Court Judge




10
   The government’s evidence that Mr. Dermen once screamed at, and arguably threatened a
former business associate with whom he was engaged in civil litigation cannot, without more,
satisfy the level of proof required to detain a defendant.

                                               9
